 

of Ni Bycf.00274-P Document 31 Filed 10/07/19 Page 1of2 PagelD 54
Ea Sr —

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

UNITED STATES OF AMERICA
V. Criminal No. 4:19-CR-274-P
JUAN CARLOS GARCIA (03)

FACTUAL RESUME

INDICTMENT: Count One: Conspiracy to Possess with Intent to Distribute a

Controlled Substance (methamphetamine) (in violation of
21 U.S.C. § 846, and 21 U.S.C. §§ 841(a)(1) and (b)(1)(B))

PENALTY: $5,000,000 fine - not less than 5 years imprisonment and not more than 40
years imprisonment, or both such fine and imprisonment, plus a term of
supervised release of not less than 4 years.

MAXIMUM PENALTY:
$5,000,000 fine and not less than five (5) years nor more than forty (40)
years imprisonment, plus a term of supervised release of not less than 4
years. If the defendant violates any condition of supervised release, the
Court may revoke such term of supervised release and require the defendant
to serve an additional period of confinement. Further the Court must
impose a Mandatory Special Assessment of $100.00.

ELEMENTS OF THE OFFENSE:

The essential elements which must be proved beyond a reasonable doubt in order to
establish the offenses charged in Count One of the Indictment are as follows:

First: That two or more persons, directly or indirectly, reached an agreement to
distribute or possess with intent to distribute a controlled substance, as
charged in the indictment;

Second: That the defendant knew of the unlawful purpose of the agreement;

Third: That the defendant joined in the agreement willfully, that is, with the intent
to further its unlawful purpose;

Factual Resume - Page 1
Case 4:19-cr-00274-P Document 31 Filed 10/07/19 Page 2of2 PagelD 55

Fourth: That the overall scope of the conspiracy involved at least 50 grams of a
mixture or substance containing a detectable amount of methamphetamine,
a Schedule II controlled substance; and

Fifth: That the defendant knew or reasonably should have known that the scope of
the conspiracy involved at least 50 grams of a mixture or substance
containing a detectable amount of methamphetamine, a Schedule II
controlled substance,

STIPULATED FACTS:

On September 4, 2019, an undercover DEA agent/officer (UC) was negotiating with
Alberto Hernandez for the delivery of approximately 12 kilograms of methamphetamine.
Alberto Hernandez was working with Martin Salas Barajas and Juan Carlos Garcia to
deliver the methamphetamine. After the terms of the deal with the UC were finalized,
Alberto Hernandez indicated that he did not personally possess the methamphetamine,
but that it was close. Subsequently, the UC approached a nearby vehicle occupied by
Martin Salas Barajas and Juan Carlos Garcia at which time Martin Salas Barajas showed
the UC approximately one kilogram of methamphetamine. Agents/officer then arrested
the defendants and found approximately 16 kilograms of methamphetamine in the vehicle
occupied by Martin Salas Barajas and Juan Carlos Garcia. In this manner, Alberto
Hernandez, Martin Salas Barajas and Juan Carlos Garcia conspired with each other and
others to possess more than 50 grams of methamphetamine with the intent to distribute it.

SIGNED this day of , 2019,

 

Le | uw

  

 

  
 

JUAN CARLOS GARCIA THOMAS PAPPAS
Defendant Counsel for Defendant

Factual Resume - Page 2
